Citation Nr: 0530649	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to 
September 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center of the Department of Veterans Affairs (VA) which 
denied, in pertinent part, service connection for 
cardiovascular disease, hypertension, and erectile 
dysfunction as secondary to the veteran's service-connected 
diabetes mellitus.  Jurisdiction over the claims folder was 
subsequently transferred to the Regional Office (RO) in 
Baltimore, Maryland, which granted service connection for the 
veteran's erectile dysfunction by rating action in January 
2005.  This constitutes a full grant of benefits sought on 
appeal with respect to that issue.  


FINDING OF FACT

In a statement dated in September 2005, the veteran indicated 
that he wished to withdraw his appeal of the denial of 
service connection for cardiovascular disease and 
hypertension as secondary to his service-connected diabetes 
mellitus. 


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issues of entitlement to a service connection 
for cardiovascular disease and hypertension as secondary to 
diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), 
(c) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2004).
  
The record reflects that the veteran perfected an appeal of a 
June 2002 rating action that denied, inter alia, service 
connection for cardiovascular disease and hypertension as 
secondary to service-connected diabetes mellitus.  
Thereafter, the veteran indicated on a September 2005 VA Form 
21-4138, Statement in Support of Claim, that he wished to 
withdraw his appeal.  The Board finds that this statement 
qualifies as a valid withdrawal of the issues of service 
connection for cardiovascular disease and hypertension under 
38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to these issues, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review an appeal of the 
denial of service connection for cardiovascular disease and 
hypertension.  

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of the denial of service connection for 
cardiovascular disease and hypertension as secondary to 
diabetes mellitus is dismissed.  
	



                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


